Appeal from order denying motion by defendant mortgagor to set aside referee’s report of sale under a judgment of foreclosure made in March, 1929, the. order confirming the report, and the deficiency judgment entered thereon. Order affirmed, with ten dollars costs «and disbursements. There is no proof in the record as to the value of the mortgaged • premises at the time of the foreclosure sale, and hence no basis for a determination of the equities. Hagarty, Carswell, Seudder, Tompkins and Davis, JJ., concur.